Determination of the New York City Tax Appeals Tribunal, dated September 15, 2003, which affirmed the denial of petitioner’s motion to vacate the dismissal of its challenge to a *227real property tax assessment, unanimously confirmed, the petition denied and the proceeding dismissed, without costs.
Petitioner’s arguments are for the most part improperly raised for the first time in the instant CPLR article 78 proceeding, and we decline to address them (see e.g. Matter of Frangos v New York State Div. of Hous. & Community Renewal, 10 AD3d 562 [2004], lv dismissed 4 NY3d 759 [2005]). The denial of vacatur was not an abuse of discretion in view of petitioner’s multiple deviations from the clear instructions provided by the agency, including that it provide an excuse for its default at the administrative law judge level (see generally Time Warner City Cable v Tri State Auto, 5 AD3d 153 [2004], lv dismissed 3 NY3d 656 [2004]). Concur—Buckley, P.J., Saxe, Nardelli, Williams and Catterson, JJ.